362 S.W.3d 486 (2012)
Jennifer SANSOUCIE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96664.
Missouri Court of Appeals, Eastern District, Division Three.
March 20, 2012.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jennifer A. Wideman, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Jennifer Sansoucie ("Movant") appeals the denial of her Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court erred in denying her motion without an evidentiary hearing: (1) because her plea counsel was ineffective both in threatening that if Movant went to trial, a jury would convict her and she would receive a non-parolable life sentence, and in informing her that her only option under the circumstances was to plead guilty, and (2) her plea counsel was ineffective in failing to have Movant evaluated by an independently-retained expert before advising Movant to plead guilty.
We have reviewed the briefs of the parties and the record on appeal and find the *487 claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).